Citation Nr: 1422832	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  09-45 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for residuals of internal derangement of the right knee (right knee disability), and an increased rating greater than 20 percent since November 1, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Willie Spruill, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 2000 to February 2001 and from February 2003 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island (RO).  In that rating decision, the RO granted entitlement to service connection for right knee disability and assigned a noncompensable evaluation, effective from March 30, 2009.  The Veteran appealed the assigned evaluation.

By the way of an October 2010 rating decision, the RO increased the assigned evaluation to 10 percent, effective from March 30, 2009.  By the way of a March 2013 rating decision, the RO increased the assigned evaluation to 20 percent, effective November 1, 2011.  Since the rating remains less than the maximum available scheduler benefits available, the increased rating claim remains in controversy.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In June 2011, the Veteran testified before the undersigned during a Board videoconference.  A copy of the hearing transcript has been associated with the claims file.  

The transcript reflects that the Veterans Law Judge conducted the hearing in accordance with statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as explained by the Court in Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Board finds that the hearing officer's duties in 38 C.F.R. § 3.103(c)(2) were met.  





FINDINGS OF FACT

1. Prior to November 1, 2011, medical evidence of record showed that the Veteran had a meniscal tear with joint effusion and complaints of pain and soreness in the right knee, with no complaints of "locking" or objective evidence of knee instability or genu recurvatum.  As to range of motion of the Veteran's right knee, flexion ended at 120 degrees with no objective evidence of painful motion, and the Veteran exhibited no limitation of extension.  Degenerative or traumatic arthritis were not established by X-ray findings.   

2.  Beginning November 1, 2011, medical evidence of record demonstrated that the Veteran's residuals of internal derangement of the right knee were manifested by symptoms of pain, effusion into the joint, and frequent episodes of "locking."  There was no objective evidence of instability, patellar subluxation/dislocation, or genu recurvatum.  As to range of motion of the Veteran's right knee, flexion ended at 120 degrees with no objective evidence of painful motion, and the Veteran exhibited no limitation of extension.  Degenerative or traumatic arthritis were not established by X-ray findings.        


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for residuals of internal derangement of the right knee (right knee disability), and an increased rating greater than 20 percent since November 1, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5259, 5260, 5261, 5263 (2013).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  
Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The RO's April 2009 letter to the Veteran satisfied the duty to notify provisions relating to the Veteran's claim at issue herein.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence. 

Additionally, the June 2009 letter to the Veteran notified him that he must submit, or request that VA obtain, evidence of the worsening of his disabilities and the different types of evidence available to substantiate his claim for a higher rating.  Moreover, the letter informed him of the requirements to obtain higher ratings and notified him of the need to submit evidence of how such worsening effected his employment.  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini, 18 Vet. App. at 120. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and VA treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Board notes that the Veteran was afforded a VA examination in April 2009.  The Veteran's claim was previously before the Board in August 2011 and remanded for additional evidentiary development, to include obtaining an additional VA examination to ascertain the current severity of his disorder.  Pursuant to the above-captioned claim, the Veteran underwent a VA examination in November 2011.  Pursuant to the Board's August 2011 remand, the medical opinion was adequate, as it was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this regard, the Board finds that there has been substantial compliance with its August 2011 remand as the RO provided the Veteran with an adequate VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  As such, the Board will address the merits of the Veteran's claims herein.  

The Board has reviewed all the evidence in the Veteran's claims file, which includes the following:  his contentions; service treatment records; post-service treatment records; and VA examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate his claim and what the evidence in the claims file shows, or fails to show, with respect to his claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7. The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  A decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013). 

Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, is rated 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Removal of semilunar cartilage, symptomatic, is rated 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  

Degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved.  When there is arthritis and at least some limitation of motion, but the limitation of motion would be rated noncompensable under a limitation of motion code, a 10 percent rating may be assigned for each affected major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  

Genu recurvatum (acquired, traumatic, with weakness and insecurity in weight 
bearing objectively demonstrated) warrants a 10 percent rating and no higher schedular rating.  38 C.F.R. § 4.17a, Diagnostic Code 5263.  

Limitation of flexion of a leg to 60 degrees warrants a 0 percent rating.  A 10 percent rating requires that flexion be limited to 45 degrees.  A 20 percent rating requires that flexion be limited to 30 degrees.  A 30 percent is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg to 5 degrees warrants a 0 percent rating.  A 10 percent rating requires that extension be limited to 10 degrees.  A 20 percent rating requires that extension be limited to 15 degrees.  A 30 percent rating requires that extension be limited to 20 degrees.  A 40 percent rating requires that extension be limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under DC 5003 and DC 5257, and that evaluation of a knee disability under both of these codes would not amount to pyramiding under 38 C.F.R. § 4.14 (2013).  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate finding must be based on additional disability.  

In VAOPGCPREC 9-04, the General Counsel held that separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 
9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

In a March 2009 VA treatment report, the Veteran reported that he injured his knee during hand to hand combat training while he was on active duty service.  Specifically, he reported that he injured his right knee as a result of a twisting injury and ultimately tore his right anterior cruciate ligament and relocated his knee cap.  He reported that pain in his knee was aggravated by walking long distances, cold weather, and driving for extended periods of time.  The treating provider noted that the Veteran demonstrated physical signs of attenuated, if not a torn anterior cruciate ligament, and chondromalacia patella.    

The Veteran was afforded a VA examination in April 2009.  The examiner noted that the Veteran walked from the waiting room to the examining room with a visible knee brace, minimal limp, and good posture.  The examiner further noted that the Veteran transferred from the chair to the examination table without any difficulty.  Upon examination, visible swelling of the right knee was noted, with no palpable fluid.  The examiner noted that the Veteran's knee could be fully extended four times, with no pain, weakness, fatigue, or lack of endurance.  With a two-pound weight used for repetitive use testing, the Veteran's knee was fully extended three times with no pain, weakness, fatigue or lack of endurance.  Additionally, the examiner noted that the Veteran's knee fully flexed from 0-140 degrees four times with no pain, weakness, fatigue, or lack of endurance.  The examiner also noted that the Veteran's medial and collateral ligaments, as well as his anterior and posterior cruciate ligaments were tight.  Finally, the examiner noted that there was good strength to resistant flexion, and good strength to resistant extension of his knee.  
The examiner opined that upon clinical examination, the Veteran's knee appeared to be stable.  The examiner stated that the Veteran's right knee did not affect his activities of daily living and there was no increase in pain on any repetitive movements and no history of any flare-ups.  The examiner diagnosed internal derangement of the knee.  

In August 2009, the Veteran presented to a VA facility with complaints of right knee pain.  He reported a dull achy pain in his knees and that his knee was unstable without a brace and buckles.  He also reported that his knees were sore after prolonged sitting or standing.  Finally, he denied any locking or weakness of the knee.  Upon examination, the treating provider noted that the Veteran's knees were symmetrical, without deformity, swelling, crepitus, effusion, erythema, joint laxity or tenderness.  Diagnostic testing of the Veteran's knee revealed anterior and posterior cruciate ligaments were intact; medial collateral ligament, lateral collateral complex, and medial meniscus were intact; extensor mechanism was within normal limits; bone marrow signal was within normal limits; articular cartilage was normal in all three compartments; joint effusion was small; and visualized muscles were grossly unremarkable.  The treating provider noted an impression of "vertical tear in the midportion of anterior horn medial meniscus, extending to the superior and inferior articular surfaces" and a "small amount of joint effusion."  

In June 2011, the Veteran testified at a Board hearing as to the severity of his service-connected right knee disability.  The Veteran testified that the symptomatology associated with his right knee disability included reduced range of motion, with pain on attempting to reach full range of motion, and symptoms of instability in his right knee.  The Veteran stated that his treating physicians had recommended surgical procedures and several pain medications in order to treat his right knee disability.  However, due to his age and witnessing other people undergo similar treatment with poor results, he opted to not undergo certain treatment methods.  He stated that he was currently not working, but was in the process of going back to college.  He also reported that his prior employer allowed him to work under special accommodations due to his disabilities.  The Veteran also testified as the onset of his disability.  Specifically, he reported that he suffered a twisting injury during hand to hand combat training, in which his foot stayed planted and his upper body twisted.    

The Veteran was afforded a VA examination of his knees in November 2011.  The examiner noted that the Veteran had a history of right knee pain, with frequent episodes of "locking," pain, and effusion into the joint.  The examiner also noted that the Veteran exhibited no fractures, no significant degenerative changes, and no large joint effusion.  It was also noted that the Veteran occasionally used assistive devices, such as braces and canes.  Upon physical examination of the Veteran's right knee, the examiner noted that flexion ended at 120 degrees with no objective evidence of painful motion, and the Veteran exhibited no limitation of extension.  Finally, the examiner noted that the Veteran was unable to drive for over fifty minutes and was unable to stand for long periods of time.  The examiner noted that the Veteran did not exhibit any functional loss and/or functional impairment of the knee and lower leg.  Finally, the examiner noted that after extensive testing, there was no objective evidence of anterior instability; posterior instability; medial-lateral instability; or patellar subluxation/dislocation.  The examiner rendered an impression of "negative right knee."      

After carefully considering the entire record in light of the applicable rating criteria, the Board determines that an initial rating in excess of 10 percent is not warranted for the Veteran's right knee disability.  Prior to November 1, 2011, medical evidence of record showed that the Veteran had a meniscal tear with joint effusion and complaints of pain and soreness in the knee, with no objective evidence of knee instability.  The Veteran denied any locking and upon physical examination in August 2009, the treating provider noted an antalgic gait, a positive McMurray's sign and flexion from 0-125 degrees.  The Board finds that this is indicative of a 10 percent rating pursuant to Diagnostic Code 5259.  For the period prior to November 1, 2011, the preponderance of the evidence is against a rating higher than 10 percent for the Veteran's residuals of internal derangement of the right knee.  

The RO has assigned a 20 percent rating for residuals of internal derangement of the right knee for the period subsequent to November 1, 2011.  The Board observes that the examiner at the November 1, 2011 VA examination reported that there was effusion into the joint, pain, and frequent episodes of "locking."  The Board observes that the 20 percent rating under Diagnostic Code 5258 is the maximum rating allowed under that Diagnostic Code.  As the Veteran is already receiving the highest rating under Diagnostic Code 5258 for residuals of internal derangement of the right knee, a scheduler increase is not warranted for the period since November 1, 2011.  

Additionally, the Board has considered other diagnostic codes for rating the Veteran's right knee disability.  In this regard, the Board observes that the November 2011 examiner stated, as to range of motion of the Veteran's right knee, that flexion ended at 120 degrees with no objective evidence of painful motion, and the Veteran exhibited no limitation of extension.  The examiner reported that the Veteran did not exhibit any additional limitation in range of motion of the knee and lower leg following repetitive-use testing.  Therefore, there is no probative evidence demonstrating that the Veteran's right knee condition is limited to the degree required for a compensable rating under the limitation of motion codes.  Furthermore, the Board notes that VA orthopedic examination reports did not reveal that the Veteran exhibited right knee instability or subluxation.  Thus, a compensable percent rating for a right knee disability under Diagnostic Code 5257 is not in order.  Further, the medical evidence of record does not demonstrate that the Veteran exhibits genu recurvatum, or a deformity in the knee joint with associated weakness.  Thus, a compensable percent rating under Diagnostic Code 5263 is not warranted.  Finally, the evidence of record demonstrates that diagnostic testing did not reveal degenerative or traumatic arthritis.  Therefore, a compensable percent rating for a right knee disability under Diagnostic Codes 5003 and 5010 is not in order.    
To the extent that the Veteran maintains he is entitled to an initial evaluation in excess of 10 percent for residuals of internal derangement of the right knee, and an increased rating greater than 20 percent since November 1, 2011, the Board finds that the Veteran's statements are competent evidence of his current right knee disability and his complaints are credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Barr, 21 Vet. App. at 307.  However, there is no probative evidence demonstrating that the Veteran's symptoms meet the criteria required for an evaluation in excess of 10 percent, and increased rating greater than 20 percent since November 1, 2011.  

II.  Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture, throughout the time period on appeal, was not so unusual or exceptional in nature as to render the rating assigned herein inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disability ratings assigned herein for his service connected right knee disability.  Ratings in excess thereof are provided for certain manifestations of the service connected disorder, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the disability ratings assigned herein more than reasonably describe the Veteran's disability level and symptomatology during the pertinent time periods and, therefore, the schedular evaluation assigned herein is adequate and no referral is required.

The evidence shows no distinct periods of time during the appeal period, other than the staged ratings assigned, when the Veteran's service-connected right knee disability varied to such an extent that a rating greater or less than the ratings currently assigned would be warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for disability ratings in excess of those assigned for his right knee disability for the periods of time in question, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  












	(CONTINUED ON NEXT PAGE)
ORDER

An initial evaluation in excess of 10 percent for residuals of internal derangement of the right knee (right knee disability), and an increased rating greater than 20 percent since November 1, 2011 is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


